Name: Commission Regulation (EC) No 818/2000 of 19 April 2000 determining the extent to which applications lodged in April 2000 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product;  agricultural policy
 Date Published: nan

 nan